Citation Nr: 1455452	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  06-28 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for psychiatric disability, to include post-traumatic stress disorder (PTSD), panic disorder, major depression, somatic complaints, and bipolar disorder. 

2.  Entitlement to service connection for dental problems.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran had active service from September 1963 to September 1965. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which denied service connection for residuals of a head injury or wound, to include a scar; service connection for a psychiatric disability; and dental problems.  

The Veteran testified at a Board hearing held at the RO in December 2008.  A transcript of the hearing is associated with the claims file.

In April 2009, the Board remanded the case for additional development.

In March 2010, the RO granted service connection for scar, residual of head wound to the forehead, and assigned a 30 percent rating, effective October 21, 2003.  Thus, this issue is no longer in appellate status.

In December 2014, the Veteran's representative filed a Motion to Advance on the Docket due to severe financial hardship.  This motion is granted, and the appeal has been advanced on the Board's docket.  See 38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

At the time of the December 2008 hearing, the only issue on appeal was entitlement to service connection for residuals of a head injury.  As noted in the Board's April 2009 remand, however, the Veteran had filed a notice of disagreement concerning the issues of service connection for psychiatric disability (including PTSD) and dental problems.  The Board remanded these latter two issues for the RO to issue a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 239 (1999).  

In March 2010, service connection was granted for residuals of a head injury.  In addition, in March 2010, a Statement of the Case was issued regarding the psychiatric disability and dental problems.  In April 2010, the Veteran perfected those appeals and requested a video-conference hearing.  The Veteran did discuss the psychiatric problems at his prior hearing, but that issue was not formally before the Board at the time.  Therefore, the Board will remand for another hearing.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The RO should schedule the Veteran for a video-conference hearing at the RO, with appropriate notification to the Veteran.  After a video conference hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



